Exhibit 10.27




FORMULA FOR DETERMINING 2019 TARGET PERFORMANCE SHARE UNIT ("PSU")
AND RESTRICTED STOCK UNIT ("RSU") AWARDS TO BE ISSUED TO NAMED EXECUTIVE
OFFICERS
The target number of PSUs and RSUs to be issued to each Named Executive Officer
listed below for 2019 will be determined in accordance with the following
formula:


2019 Target Number PSU Awards
=
Base Salary
as of 1/1/19
x Long‑Term Incentive Target listed below
x 70%
Thirty-trading day average closing price of Ameren Corporation Common Stock on
The New York Stock Exchange prior to the date of grant



2019 Target Number RSU Awards
=
Base Salary
as of 1/1/19
x Long‑Term Incentive Target listed below
x 30%
Thirty-trading day average closing price of Ameren Corporation Common Stock on
The New York Stock Exchange prior to the date of grant



NAMED EXECUTIVE OFFICER
LONG-TERM INCENTIVE
TARGET AS PERCENT OF BASE SALARY
Baxter
400%
Lyons
195%
Nelson
160%
Moehn
180%
Mark
170%
Diya
155%
Amirthalingam
100%





